
	
		I
		111th CONGRESS
		2d Session
		H. R. 5140
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2010
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology, and in addition to the Committees on
			 Energy and Commerce,
			 the Judiciary,
			 Education and Labor, and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Director of the White House Office of
		  Science and Technology Policy to conduct a study and to prepare a comprehensive
		  national economic competitiveness and innovation strategy.
	
	
		1.Short titleThis Act may be cited as the
			 National Economic Competitiveness and Innovation Strategy
			 Act of 2010.
		2.Study and Report
			 on National Economic Competitiveness and Innovation
			(a)StudyThe Director of the White House Office of
			 Science and Technology Policy shall conduct a comprehensive study of the
			 economic competitiveness and innovative capacity of the United States. Such
			 study shall consist of an analysis of various aspects of the United States
			 economy and innovation infrastructure, including—
				(1)the policies of the United States with
			 respect to science, technology, education, and other matters designed to
			 promote innovation;
				(2)regional issues that influence economic
			 competitiveness and local innovative capacity, including the role of State and
			 local governments;
				(3)the effectiveness of the organization of
			 the Federal Government in supporting and promoting economic
			 competitiveness;
				(4)the business climate as it relates to
			 economic competitiveness and domestic innovation, including tax and regulatory
			 policy;
				(5)the effects United
			 States domestic trade policy and international trade policy have on the
			 competitiveness of the United States and the United States economy as a
			 whole;
				(6)the effect the
			 supply chains and manufacturing capacity of each sector of the economy have on
			 the 25 largest (as determined by the Director) export sectors; and
				(7)immigration policies that affect higher
			 education and employers of highly skilled employees.
				(b)CoordinationThe
			 Director of the White House Office of Science and Technology Policy shall
			 coordinate with the Economic Advisers and heads of Federal agencies, as
			 necessary, for purposes of this study.
			(c)ReportNot later than one year after the date of
			 the enactment of this Act, the Director of the White House Office of Science
			 and Technology Policy shall submit to Congress and the President a report that
			 includes—
				(1)the findings of
			 the study conducted under subsection (a);
				(2)a list of the type of measurements needed
			 to evaluate economic competitiveness and innovation over time; and
				(3)a
			 national economic competitiveness strategy for strengthening the innovative and
			 competitive capacity of the Federal Government, State and local governments,
			 institutions of higher education, and the private sector that includes—
					(A)proposed legislative changes and
			 action;
					(B)proposed actions to be taken collectively
			 by executive agencies, including White House offices;
					(C)proposed actions
			 to be taken by individual executive agencies, including White House offices;
			 and
					(D)a proposal for the monitoring and oversight
			 of the progress of the Federal Government with respect to improving conditions
			 for the innovation occuring in and the competitiveness of the United
			 States.
					
